Citation Nr: 0308252	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-21 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for ischemic heart disease, 
status post coronary artery bypass graft.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel






INTRODUCTION

The appellant is a veteran who had active service from May 
1943 to November 1945.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2000 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in Waco, Texas.  


FINDING OF FACT

Ischemic heart disease was not manifested in service or in 
the veteran's first postservice year, and there is no 
competent evidence of a nexus between the veteran's heart 
disease and his active service.  


CONCLUSION OF LAW

Service connection for ischemic heart disease, status post 
coronary artery bypass graft, is not warranted.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
became law.  Regulations implementing the VCAA have now been 
published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  

There has been substantial compliance with the pertinent 
mandates of the VCAA and implementing regulations.  The claim 
has been reviewed on its merits, and well-groundedness is not 
an issue.  In the June 2000 decision, in an August 2000 
statement of the case, and in a March 2002 supplemental 
statement of the case (SSOC), the veteran was notified of the 
evidence necessary to substantiate his claim, and of what was 
of record.  In the March 2002 SSOC, he was notified what 
evidence he needed to submit in order to substantiate his 
claim of service connection, and what evidence VA would 
obtain.  The SSOC specifically cited the changes in the law 
brought about by the VCAA and implementing regulations; it 
clearly explained that VA would make reasonable efforts to 
help the veteran get pertinent evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO has obtained the veteran's service medical records and 
all identified records from postservice medical care 
providers.  There is no indication that there is any relevant 
evidence outstanding and, as explained below, there is 
nothing to suggest that a VA examination is indicated.  
Development is complete to the extent possible; VA's duties 
to notify and assist are met.

Background

Essentially, the veteran contends that service connection is 
warranted for ischemic heart disease because he experienced 
chest pains in service that represented the onset of his 
current ischemic heart disease.  In an April 2000 letter, he 
reported that he was discharged from service "when they 
found I had heart problems."  In his substantive appeal, the 
veteran reports that a heart murmur was diagnosed just prior 
to his separation from service.  He states that a private 
physician treated him until 1975, but the physician is 
deceased and his records are unavailable.  He reports that 
"all the private doctors that have treated me are 
deceased."

Service medical records include a May 1943 report of 
examination on the veteran's induction into service, 
indicating that his cardiovascular system was normal.  A 
November 1945 report of examination on the veteran's 
separation from service indicates that his heart and 
cardiovascular system were normal.  Chest X-rays were 
negative.  The remainder of the service medical records are 
negative for diagnosis or treatment of a cardiovascular 
condition.  

The earliest postservice evidence of record includes medical 
records from private physicians showing that the veteran was 
treated between August 1976 and February 1978 for diabetes 
mellitus, adult onset.  The records show diagnoses of 
diabetes mellitus and a healed fracture of the right ankle, 
but are negative for any condition related to the veteran's 
heart or cardiovascular system.

Postservice evidence also includes VA outpatient records of 
treatment the veteran received for numerous medical 
disorders, including, in pertinent part, chest pain.  He was 
admitted to a VA hospital in September 1979 after complaining 
of lateral chest pain, associated with such activities as 
walking or twisting his trunk.  The diagnosis, in pertinent 
part, was chest pain of unknown etiology.  It was noted that 
the veteran was adjacent to an acetylene torch explosion in 
1964, and pieces of metal from the explosion had embedded in 
the anterior chest and anterior left shoulder.  When he was 
examined during the hospitalization, there was no clinical 
indication of heart enlargement, and there were no abnormal 
heart sounds.  An electrocardiogram was normal.  X-rays of 
his chest showed that the heart size was within normal 
limits.  

When the veteran presented for VA examination with respect a 
claim of service connection for a right ankle disorder in 
April 1980, he complained of chest pain.  Review of his 
cardiovascular system showed normal sinus rhythm, no murmurs, 
good tones, and normal peripheral vessels.  An 
electrocardiogram was negative.  The diagnosis, in pertinent 
part, was chest pain of unknown etiology.  

VA outpatient records from January 1991 to July 1999 show 
that in 1991 the veteran was being seen for follow-up care 
after coronary artery bypass grafting in November 1990.  He 
was admitted to a VA medical center in June 1997 after 
complaining of progressive onset of chest pain and worsening 
of shortness of breath.  The hospital summary notes that the 
veteran's "cardiac symptoms started in 1979 when he 
developed shortness of breath and substernal chest pain, 
[myocardial infarction] was diagnosed."  The summary notes 
that the veteran was admitted with a diagnosis of 
exacerbation of congestive heart failure, and rule out 
myocardial infarction.  His chest pain remained mild and 
gradually resolved, and he was discharged in stable and 
improved condition.  

In April 1999, the veteran was admitted to a VA hospital 
after complaining of increased angina.  It was noted that he 
has a "known history of ischemic heart disease, status post 
coronary artery bypass graft in 1990, with history of 
inferior [myocardial infarction] in 1979."  The diagnoses 
were unstable angina, resolved; ischemic heart disease; 
diabetes mellitus; questionable hypertension; and 
cardiovascular disease.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

In the case of any veteran who served on active duty for 
ninety days or more and a chronic disease, to include a 
cardiovascular-renal disease, becomes manifest to a degree of 
ten percent or more within one year from the date of 
separation from such service, such disease shall be presumed 
to have been incurred in or aggravated by service 
notwithstanding that there is no record of evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1112, 
1113; 38 C.F.R. § 3.307, 3.309.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).

As noted above, the service medical records are entirely 
negative for diagnosis or treatment of a cardiovascular 
condition.  Postservice medical records show diagnoses of 
ischemic heart disease many years after service.  The 
earliest diagnosis of a heart disease of record is in late-
1979, more than 33 years after the veteran's discharge from 
service.  No competent (medical) evidence of record relates 
the veteran's heart disease to service.  In fact, the only 
competent (medical) evidence specifically on that point, 
notations found in VA outpatient and hospitalization reports, 
is to the effect that the initial manifestation of the 
veteran's heart disease was in 1979, when he suffered a 
myocardial infarction.  There is no medical opinion to the 
contrary.  And as heart disease was not manifested in the 
first postservice year, presumptive service connection under 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 is not 
for consideration.  

The veteran's own statements regarding a nexus between 
service and his heart disease are not competent evidence.  He 
is a layperson and, as such, is not competent to provide 
probative evidence as to matters requiring expertise 
regarding specialized medical knowledge, skill, training, or 
education (such as medical nexus).  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Further, his recent reports that he 
had chest pains in service and that a heart murmur was 
diagnosed as not corroborated by service medical records.  As 
noted above, on separation examination his cardiovascular 
system was normal.  Regarding the possibility of further 
development of the evidence in the form of a VA examination 
to determine the etiology of the veteran's ischemic heart 
disease, in the absence of any relevant complaints or 
findings in service, there would be no basis for an examiner 
to relate any current heart condition to service.  

In the absence of any competent evidence of a nexus between 
the veteran's ischemic heart disease and his military 
service, service connection for ischemic heart disease is not 
warranted.  See Hickson, 12 Vet. App. at 253.  The doctrine 
of resolving reasonable doubt in the veteran's favor does not 
apply, as the preponderance of the evidence is against his 
claim.


ORDER

Service connection for ischemic heart disease, status post 
coronary bypass graft, is denied.



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

